DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Amendment
The amendments filed on September 7, 2021 have been entered.
Claims 1, 14, and 17 have been amended.

  Response to Arguments
Applicant’s arguments filed on September 7, 2021 have been fully considered but are not all persuasive. 

Applicant’s argument:
Notwithstanding the Examiner's rejection, Applicant's independent claim 1 recites features not met by the combination of Taylor, Fieldman, Petterson, and Ghods. Specifically, the claimed invention recites the feature of "identifying, by the computer device, a portion of a post posted by the first user and pertaining to a specific topic which needs commenting." The combination of Taylor, Fieldman, Petterson, and Ghods does not meet this feature.

Examiners’ response to the argument: 
The examiners respectfully disagree, Fieldman discloses identifying, by the computer device, a portion of a post posted by the first user and pertaining to a specific topic which needs commenting (Parag. [0485] and Fig. 9; (The art teaches that student user desires to submit a post on the Interactive Study Wall relating to a specific mathematical problem. The Student user accesses an instance of the Interactive Whiteboard GUI 901 to graphically illustrate (e.g., at 922) a portion of steps for solving the mathematical problem (i.e., portion of a post pertaining to a specific topic). In this particular example, it is assumed that the user accesses the whiteboard drawing tools 910 to draw various equations 922 on the whiteboard canvas 920. The user then intends to post the whiteboard drawing into a new discussion thread, which requests other users 
                                                                                                                 
             



























Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.

Claims 1, 3, 9, 13, and 21-23 are rejected under 35 U.S.C. 103 as being unpatentable over Taylor et al. (Pub. No. US 2018/0197109), hereinafter Taylor, in view of Fieldman (Pub. No. US 2017/0039867), in view of Ghods et al. (Pub. No. US 2012/0192086), hereinafter Ghods, and in view of Petterson et al. (Pub. No. US 2014/0164938), hereinafter Petterson.  

Claim 1. 	Taylor discloses a computer-implemented method comprising: 
		identifying, by a computer device, particular users of a digital publishing platform, the particular users being users that have commented on previous content published by a first user (Parag. [0006]; (The art teaches a method performed at a first user device. The first user device receives a plurality of comments on a post in an online service. The method further ;  
identifying, by the computer device, correlated users, the correlated users being those particular users that have published a pertinent comment (Parag. [0089] and Parag. [0096]; (The art teaches that a plurality of comments on a post are ranked using feedback and the feedback weights (i.e., satisfaction level). The art teaches determining the feedback weight based on a correlation between a ranking of a comment and whether feedback provided by the respective user (i.e., user is identified) on the comment is either positive or negative));  
assessing, by the computer device, a satisfaction level of the first user with each pertinent comment (Parag. [0089] and Parag. [0096]; (The art teaches that a plurality of comments on a post are ranked using feedback and the feedback weights (i.e., satisfaction level). The art teaches determining the feedback weight based on a correlation between a ranking of a comment and whether feedback provided by the respective user on the comment is either positive or negative));  
identifying, by the computer device and based on the assessing, a set of users of the correlated users, each of the correlated users in the set of users having published a pertinent comment having a satisfaction level above a threshold (Parag. [0085] and Parag. [0096]; (The art teaches that a plurality of comments on a post are ranked using feedback and the feedback weights (i.e., satisfaction level). The client device shows comments on a post (i.e., from users). The comments may then be ordered in accordance with the ranking of the comment, where the ranking of the comment is determined at least in part by the user's feedback weight, which is based on satisfying a predetermined threshold));  
notifying, by the computer device, the set of users that the first user has published new content (Parag. [0023]; (The art teaches that the digital content that users interact with, in participating in an online service, is accessible through various features or entry points of the online service; the digital content is accessible and presented, to the users, via notifications sections for highlighting new/updates to digital content (i.e., notifying the users about the new publications from first user)));  
detecting, by the computer device, new comments by the correlated users in the set of users, the new comments pertaining to the new content (Parag. [0004] and Parag. [0023]; (The art teaches providing new/update digital content. The art also teaches receiving comments ;  
assessing, by the computer device, a satisfaction level of the first user with each new comment (Parag. [0085], Parag. [0089], Parag. [0096], and Parag. [0099]; (The art teaches that a plurality of comments on a post are ranked using feedback and the feedback weights (i.e., satisfaction level). The art teaches determining the feedback weight based on a correlation between a ranking of a comment and whether feedback provided by the respective user on the comment is either positive or negative. Further, the art teaches that the feedback weights for the users are periodically updated, and they are updated according to the frequency in which the user provides feedback. The comments are ordered in accordance with the ranking of the comment, where the ranking of the comment is determined at least in part by the user's feedback weight, which is based on satisfying a predetermined threshold));  
Appl. No. 16/451,386 P201900613US01updating, by the computer device, the set of users based on the satisfaction level of the first user with each new comment (Parag. [0085], Parag. [0096], and Parag. [0099]; (The art teaches that comments are ranked using feedback weights, which orders the users based on the feedback weights. Also, the art teaches that the feedback weights for the users are periodically updated (i.e., which changes the ranking; therefore, the users’ order). The comments are ordered in accordance with the ranking of the comment, where the ranking of the comment is determined at least in part by the user's feedback weight, which is based on satisfying a predetermined threshold));  
assessing, by the computer device, an aggregate satisfaction level of the first user, the aggregate satisfaction level being a conglomeration of the satisfaction levels of the first user with each new comment (Parag. [0085] and Parag. [0096]; (The art teaches that a plurality of comments on a post are ranked using feedback and the feedback weights (i.e., satisfaction level). The client device shows comments on a post (i.e., from users). The comments may then be ordered in accordance with the ranking of the comment, where the ranking of the comment is determined at least in part by the user's feedback weight, which is based on satisfying a predetermined threshold)), 
Taylor doesn’t explicitly disclose identifying, by the computer device, a portion of a post posted by the first user and pertaining to a specific topic which needs commenting; and commenting on the portion of the post; notifying, by the computer device, the updated set of users that additional comments on the new content are requested by the first user; wherein the updating is repeated until the aggregate satisfaction level exceeds an aggregate threshold; and qualifying, by the computer device, a set of users from the correlated users who are to be notified for commenting on the post pertaining to the specific topic by monitoring comments of the correlated use the portion of the post rs in meeting an objective of satisfaction of the first user.   
Fieldman discloses: 
identifying, by the computer device, a portion of a post posted by the first user and pertaining to a specific topic which needs commenting; and commenting on the portion of the post (Parag. [0485] and Fig. 9; (The art teaches that student user desires to submit a post on the Interactive Study Wall relating to a specific mathematical problem. The Student user accesses an instance of the Interactive Whiteboard GUI 901 to graphically illustrate (e.g., at 922) a portion of steps for solving the mathematical problem (i.e., portion of a post pertaining to a specific topic).  In this particular example, it is assumed that the user accesses the whiteboard drawing tools 910 to draw various equations 922 on the whiteboard canvas 920. The user then intends to post the whiteboard drawing into a new discussion thread, which requests other users to review/confirm/comment (needs commenting) on whether (or not) the Student user's work/proposed solution is correct));   
notifying, by the computer device, the updated set of users that additional comments on the new content are requested by the first user Parag. [0485]; (The art teaches that a user posts a whiteboard drawing into a new discussion thread, which requests other users to review, confirm, and comment on the post)).
It would be obvious to one of ordinary skill in the art at the time before the effective filling date of the claimed invention to modify Taylor to incorporate the teaching of Fieldman. This would be convenient for facilitating collaborative and social online communication (Parag. [0004]). 
		Ghods discloses qualifying, by the computer device, a set of users from the correlated users who are to be notified for commenting on the post pertaining to the specific topic by monitoring comments of the correlated users in meeting an objective of satisfaction of the first user (Parag. [0030], Parag. [0058], Parag. [0060], Parag. [0067], Parag. [0081-0083]; (The art teaches that a collaboration platform allows multiple users or collaborators .  
		It would be obvious to one of ordinary skill in the art at the time before the effective filling date of the claimed invention to modify Taylor in view of Fieldman to incorporate the teaching of Ghods. This would be convenient for providing a streamlined collaboration and editing surrounding digital content and documents. (Parag. [0002]).
		Petterson discloses wherein the updating is repeated until the aggregate satisfaction level exceeds an aggregate threshold (Parag. [0103]; (The art teaches that the commenters that are added to the list of commenters are determined by relevance, for example, a threshold related to one or more of affinity to the user, proximity in time, whether the commenter is endorsed or followed by the user, where the whether the commenter is popular or often endorsed, etc. is satisfied and the commenter is added to the list of commenters. The list of commenters is 
	It would be obvious to one of ordinary skill in the art at the time before the effective filling date of the claimed invention to modify Taylor to incorporate the teaching of Petterson. This would be convenient for consumers to keep apprised of information in areas they already find interesting and discovering new content that is also enjoyable (Parag. [0002]).

Claim 3. 	Taylor in view of Fieldman, Ghods, and Petterson discloses the computer-implemented method of claim 1,     
Taylor further discloses wherein the assessing the satisfaction level of the first user with a particular one of the new comments is based on an interaction of the first user with the particular one of the new comments (Parag. [0085] and Parag. [0096]; (The art teaches that a plurality of comments on a post are ranked using feedback and the feedback weights (i.e., satisfaction level). The client device (i.e., of the first user) shows comments on a post (i.e., from users). The comments may then be ordered in accordance with the ranking of the comment, where the ranking of the comment is determined at least in part by the user's feedback weight, which is based on satisfying a predetermined threshold)). 

Claim 9. 	Taylor in view of Fieldman, Ghods, and Petterson discloses the computer-implemented method of claim 1,   
Taylor doesn’t explicitly disclose the computer-implemented method further comprising requesting, by the computer device, that the set of users provide comments on the new content. 
However, Fieldman discloses requesting, by the computer device, that the set of users provide comments on the new content (Parag. [0485]; (The art teaches that a user posts a whiteboard drawing into a new discussion thread, which requests other users to review, confirm, and comment on the post)).  
It would be obvious to one of ordinary skill in the art at the time before the effective filling date of the claimed invention to modify Taylor to incorporate the teaching of Fieldman. 
 
Claim 13. 	Taylor in view of Fieldman, Ghods, and Petterson discloses the computer-implemented method of claim 1,     
		Taylor further discloses wherein the computer device includes software provided as a service in a cloud computing environment (Parag. [0020]; (The art teaches the online service server is implemented by multiple computing devices working together to perform the actions of a server system (e.g., cloud computing))).

Claim 21.	Taylor in view of Fieldman, Ghods, and Petterson discloses the computer-implemented method of claim 1,   
Taylor doesn’t explicitly disclose the computer-implemented method further comprising refraining from notifying the correlated users that are not in the set of users that the first user has published the new content.   
		However, Ghods discloses refraining from notifying the correlated users that are not in the set of users that the first user has published the new content (Parag. [0030], Parag. [0032], Parag. [0058], Parag. [0060], Parag. [0067], Parag. [0081-0083]; (The art teaches that recipients of an activity notification are selected based on criteria, for example, by the recipient selection module of the notification engine. The recipient selection module determines the recipient selection criteria based on user affiliation with the workspace, including, one or more of, member, invited collaborator and collaborator in the workspace. The art teaches that actions performed on work items or other activities that occur in a work space can be detected in real time or in near real time. In addition, users, collaborators, or select users can be notified in real time or near real-time of these actions or activities. i.e., only selected users are notified)).
It would be obvious to one of ordinary skill in the art at the time before the effective filling date of the claimed invention to modify Taylor to incorporate the teaching of Ghods. This would be convenient for providing a streamlined collaboration and editing surrounding digital content and documents. (Parag. [0002]).

Claim 22. 	Taylor in view of Fieldman, Ghods, and Petterson discloses the computer-implemented method of claim 1,    
Taylor further discloses the computer-implemented method further comprising determining that a particular one of the correlated users is biased as a result of a large discrepancy between how many times the particular one of the correlated users agrees with posts 6244-40321 8Appl. No. 16/451,386 P201900613US01made by the first user and how many times the particular one of the correlated users disagrees with content published by the first user (Parag. [0089]; (The art teaches determining the feedback weight based at least in part on a correlation between a ranking of a comment and whether feedback provided by the respective user on the comment is either positive or negative. A user provides positive feedback on a comment that is determined to be a negative comment, and the user's feedback weight may be adjusted according to the user's feedback)). 

Claim 23. 	Taylor in view of Fieldman, Ghods, and Petterson discloses the computer-implemented method of claim 22,   
		Taylor further discloses wherein the determining that the particular one of the correlated users is biased is based on historical interaction patterns of interactions between the particular one of the correlated users and the first user (Parag. [0087] and Parag. [0089]; (The art teaches the feedback weight is determined based at least in part on historical data indicating whether the respective user's feedback anticipates trends. The art teaches determining the feedback weight based at least in part on a correlation between a ranking of a comment and whether feedback provided by the respective user on the comment is either positive or negative. A user provides positive feedback on a comment that is determined to be a negative comment, and the user's feedback weight may be adjusted according to the user's feedback)).

Claim 2 is rejected under 35 U.S.C. 103 as being unpatentable over Taylor et al. (Pub. No. US 2018/0197109), hereinafter Taylor, in view of Fieldman (Pub. No. US 2017/0039867), in view of Ghods et al. (Pub. No. US 2012/0192086), hereinafter Ghods, in view of Petterson et al. (Pub. No. US 2014/0164938), hereinafter Petterson, and in view of Vickrey et al. (Pub. No. US 2017/0295249), hereinafter Vickrey.

Claim 2. 	Taylor in view of Fieldman, Ghods, and Petterson discloses the computer-implemented method of claim 1,    
Taylor further discloses the computer-implemented method further comprising: 
reviewing, by the computer device, the previous content published by the first user on the digital publishing platform (Parag. [0089] and Parag. [0096]; (The art teaches that a plurality of comments on a post are ranked using feedback and the feedback weights (i.e., satisfaction level). The art teaches determining the feedback weight based on a correlation between a ranking of a comment and whether feedback provided by the respective user (i.e., user is identified) on the comment is either positive or negative));   
The combination doesn’t explicitly disclose determining, by the computer device, topics of the previous content, wherein the pertinent comment is a comment that pertains to a portion of the previous content that has a topic that is related to a topic of the new content published by the first user.   
However, Vickrey discloses: 
		determining, by the computer device, topics of the previous content (Parag. [0034]; (The art teaches that the online system includes a topic extraction engine, which identifies one or more topics associated with objects in the content), 
		wherein the pertinent comment is a comment that pertains to a portion of the previous content that has a topic that is related to a topic of the new content published by the first user (Parag. [0037]; (The art teaches determining that a user is part of an audience based on the actions of the user in the online system, such as commenting on certain content items posted. For example, if the user engages with particular pages in the online system, and the audience generator determines that those pages are a subset of pages related to a topic the audience generator may determine that the user is part of an audience based on the content of those pages)).
		It would be obvious to one of ordinary skill in the art at the time before the effective filling date of the claimed invention to modify the combination to incorporate the teaching of Vickrey. This would be convenient to allow users of an online system to easily communicate information about themselves to others and share content with other users (Parag. [0002]).

 6244-40321 3 Appl. No. 16/451,386 P201900613US01 Claim 4 is rejected under 35 U.S.C. 103 as being unpatentable over Taylor, in view of Fieldman (Pub. No. US 2017/0039867), in view of Ghods et al. (Pub. No. US 2012/0192086), hereinafter Ghods, in view of Petterson et al. (Pub. No. US 2014/0164938), hereinafter Petterson, and in view of Faller et al. (Pub. No. US 2015/0381555), hereinafter Faller.
 
Claim 4. 	Taylor in view of Fieldman, Ghods, and Petterson discloses the computer-implemented method of claim 3,    
The combination doesn’t explicitly disclose wherein the interaction comprises publishing a response to the particular one of the new comments on the digital publishing platform. 
However, Faller discloses wherein the interaction comprises publishing a response to the particular one of the new comments on the digital publishing platform (Parag. [0017]; (The art teaches interactions within a social networking system are based on creating conversation by responding to comments)).
It would be obvious to one of ordinary skill in the art at the time before the effective filling date of the claimed invention to modify the combination to incorporate the teaching of Faller. This would be convenient to better present comments on received content to a user of a social networking system (Parag. [0005]).

Claims 5-8 are rejected under 35 U.S.C. 103 as being unpatentable over Taylor, in view of Fieldman (Pub. No. US 2017/0039867), in view of Ghods et al. (Pub. No. US 2012/0192086), hereinafter Ghods, in view of Petterson et al. (Pub. No. US 2014/0164938), hereinafter Petterson, and in view of Brown et al. (Pub. No. US 2016/0030834), hereinafter Brown. 

Claim 5. 	Taylor in view of Fieldman, Ghods, and Petterson discloses the computer-implemented method of claim 3,    
The combination doesn’t explicitly disclose wherein the interaction comprises a visible response by the first user, an indication of the visible response being received by the computing device as output from an image capturing device. 
However, Brown discloses wherein the interaction comprises a visible response by the first user, an indication of the visible response being received by the computing device as output from an image capturing device (Parag. [0152- 0163]; (The art teaches capturing actions of a user’s responses to content in an online environment through sensor detected motion and sensor detected dilation of pupils (i.e., visible response detected by an image capturing device))).
It would be obvious to one of ordinary skill in the art at the time before the effective filling date of the claimed invention to modify the combination to incorporate the teaching of Brown. This would be convenient in improving the user engagement, experience and outcomes (Abstract).

Claim 6. 	Taylor in view of Fieldman, Ghods, Petterson, and Brown discloses the computer-implemented method of claim 5,  
Taylor doesn’t explicitly disclose wherein the image capturing device is on a user device used by the first user to review the particular one of the new comments.  
However, Brown discloses wherein the image capturing device is on a user device used by the first user to review the particular one of the new comments (Parag. [0152- 0163]; (The art teaches capturing actions of a user’s responses to content in an online environment through sensor detected motion (i.e., visible response detected by an image capturing device) (i.e., the user uses his/her device to connect to a social network))).
It would be obvious to one of ordinary skill in the art at the time before the effective filling date of the claimed invention to modify Taylor to incorporate the teaching of Brown. This would be convenient in improving the user engagement, experience and outcomes (Abstract).

Claim 7. 	Taylor in view of Fieldman, Ghods, and Petterson discloses the computer-implemented method of claim 3,     
The combination doesn’t explicitly disclose wherein the interaction comprises an audible response by the first user, an indication of the audible response being received by the computing device as output from an audio capturing device.  
However, Brown discloses wherein the interaction comprises an audible response by the first user, an indication of the audible response being received by the computing device as output from an audio capturing device (Parag. [0152- 0163]; (The art teaches capturing .
It would be obvious to one of ordinary skill in the art at the time before the effective filling date of the claimed invention to modify the combination to incorporate the teaching of Brown. This would be convenient in improving the user engagement, experience and outcomes (Abstract).

Claim 8. 	Taylor in view of Fieldman, Ghods, Petterson, and Brown discloses the computer-implemented method of claim 7,  
Taylor doesn’t explicitly disclose wherein the audio capturing device is on a user device used by the first user to review the particular one of the new comments.
However, Brown disclose wherein the audio capturing device is on a user device used by the first user to review the particular one of the new comments (Parag. [0152- 0163]; (The art teaches capturing actions of a user’s responses to content in an online environment through captured voice (i.e., audible response detected by a voice capturing device) (i.e., the user uses his/her device to connect to a social network))).
It would be obvious to one of ordinary skill in the art at the time before the effective filling date of the claimed invention to modify Taylor to incorporate the teaching of Brown. This would be convenient in improving the user engagement, experience and outcomes (Abstract).    
  
   Claims 14, 16-18, and 20 are rejected under 35 U.S.C. 103 as being unpatentable over Taylor et al. (Pub. No. US 2018/0197109), hereinafter Taylor, in view of Fieldman (Pub. No. US 2017/0039867), in view of Ghods et al. (Pub. No. US 2012/0192086), hereinafter Ghods, and in view of Eskamani et al. (Pub. No. US 2020/0257762), hereinafter Eskamani. 

Claim 14.	Taylor discloses a computer /program product, the computer program product comprising a computer readable storage medium having program instructions embodied therewith (Parag. [0005]), the program instructions executable by a computing device to cause the computing device to: 
identify particular users of a digital publishing platform, the particular users being users that have commented on previous content published by a first user (Parag. [0006]; ; 
identify correlated users, the correlated users being those particular users that have published a pertinent comment (Parag. [0089] and Parag. [0096]; (The art teaches that a plurality of comments on a post are ranked using feedback and the feedback weights (i.e., satisfaction level). The art teaches determining the feedback weight based on a correlation between a ranking of a comment and whether feedback provided by the respective user (i.e., user is identified) on the comment is either positive or negative)); 
assess a satisfaction level of the first user with each pertinent comment (Parag. [0089] and Parag. [0096]; (The art teaches that a plurality of comments on a post are ranked using feedback and the feedback weights (i.e., satisfaction level). The art teaches determining the feedback weight based on a correlation between a ranking of a comment and whether feedback provided by the respective user on the comment is either positive or negative));  
identify, based on the assessing, a set of users of the correlated users, each of the correlated users in the set of users having published a pertinent comment having a satisfaction level above a threshold (Parag. [0085] and Parag. [0096]; (The art teaches that a plurality of comments on a post are ranked using feedback and the feedback weights (i.e., satisfaction level). The client device shows comments on a post (i.e., from users). The comments may then be ordered in accordance with the ranking of the comment, where the ranking of the comment is determined at least in part by the user's feedback weight, which is based on satisfying a predetermined threshold)); 
detect new comments by the correlated users in the set of users, the new comments pertaining to the new content (Parag. [0004] and Parag. [0023]; (The art teaches providing new/update digital content. The art also teaches receiving comments on a post in an online service (i.e., receiving comments on every digital content (i.e., new content)))) ; 
assess a satisfaction level of the first user with each new comment (Parag. [0085], Parag. [0089], Parag. [0096], and Parag. [0099]; (The art teaches that a plurality of comments on a post are ranked using feedback and the feedback weights (i.e., satisfaction level). The art teaches determining the feedback weight based on a correlation between a ranking of a comment ; and 
update the set of users based on the satisfaction level of the first user with each new comment (Parag. [0085], Parag. [0096], and Parag. [0099]; (The art teaches that comments are ranked using feedback weights, which orders the users based on the feedback weights. Also, the art teaches that the feedback weights for the users are periodically updated (i.e., which changes the ranking; therefore, the users’ order). The comments are ordered in accordance with the ranking of the comment, where the ranking of the comment is determined at least in part by the user's feedback weight, which is based on satisfying a predetermined threshold)). 
Taylor doesn’t explicitly disclose: identify a portion of a post posted by the first user which needs commenting; and commenting on the portion of the post; determining a specific topic of the post using latent dirichlet allocation (LDA); notify the set of users, and refrain from notifying the correlated users that are not in the set of users, that the first user has published new content; and qualify a set of users from the correlated users who are to be notified for commenting on the portion of the post based on the determined specific topic by monitoring comments of the correlated users in meeting an objective of satisfaction of the first user.
However, Fieldman discloses identify a portion of a post posted by the first user which needs commenting; and commenting on the portion of the post (Parag. [0485] and Fig. 9; (The art teaches that student user desires to submit a post on the Interactive Study Wall relating to a specific mathematical problem. The Student user accesses an instance of the Interactive Whiteboard GUI 901 to graphically illustrate (e.g., at 922) a portion of steps for solving the mathematical problem (i.e., portion of a post pertaining to a specific topic).  In this particular example, it is assumed that the user accesses the whiteboard drawing tools 910 to draw various equations 922 on the whiteboard canvas 920. The user then intends to post the whiteboard drawing into a new discussion thread, which requests other users to review/confirm/comment (needs commenting) on whether (or not) the Student user's work/proposed solution is correct)). 

		Ghods discloses: 
		notify the set of users, and refrain from notifying the correlated users that are not in the set of users, that the first user has published new content (Parag. [0030], Parag. [0032], Parag. [0058], Parag. [0060], Parag. [0067], Parag. [0081-0083]; (The art teaches that recipients of an activity notification are selected based on criteria, for example, by the recipient selection module of the notification engine. The recipient selection module determines the recipient selection criteria based on user affiliation with the workspace, including, one or more of, member, invited collaborator and collaborator in the workspace. The art teaches that actions performed on work items or other activities that occur in a work space can be detected in real time or in near real time. In addition, users, collaborators, or select users can be notified in real time or near real-time of these actions or activities. i.e., only selected users are notified)); 
		qualify a set of users from the correlated users who are to be notified for commenting on the post based on the determined specific topic by monitoring comments of the correlated users in meeting an objective of satisfaction of the first user (Parag. [0030], Parag. [0058], Parag. [0060], Parag. [0067], Parag. [0081-0083]; (The art teaches that a collaboration platform allows multiple users or collaborators to access or collaborate efforts on work items such each user can see, remotely, edits, revisions, comments, or annotations being made to specific work items through their own user devices. The art teaches that recipients of an activity notification are selected based on criteria, for example, by the recipient selection module of the notification engine. The recipient selection module determines the recipient selection criteria based on user affiliation with the workspace, including, one or more of, member, invited collaborator and collaborator in the workspace. Such user affiliation can be tracked and managed by, for example, the collaboration manager of the permissions manager. The art teaches that once a discussion topic is created, the users/collaborators can provide comments or dialogue surrounding the topic. The art teaches that commenting activities are some examples of actions or activities which can trigger notifications. When a user comments on a discussion topic (i.e., specific topic), other users (e.g., other collaborators) may be notified. The users that are notified .  
		It would be obvious to one of ordinary skill in the art at the time before the effective filling date of the claimed invention to modify Taylor in view of Fieldman to incorporate the teaching of Ghods. This would be convenient for providing a streamlined collaboration and editing surrounding digital content and documents. (Parag. [0002]). 
		Eskamani determining a specific topic of the post using latent dirichlet allocation (LDA) (Parag. [0015] and Parag. [0019]; (The art teaches that comments are received through a variety of methodologies ranging from written comment cards to postings to social media, but ultimately, all of the comments are captured and stored in a database according to a specified schema for comment storage. The art teaches that a computing system supports the execution in memory thereof, of both a topic modeler, and a sentiment analysis engine. The topic modeler is a computer program adapted statistical modeling by discovering abstract topics that occur in a collection of documents. An LDA topic model is used to classify text in a document to a particular topic which then builds a topic per document model and words per topic model, modeled as Dirichlet distributions. The sentiment analysis engine, in turn, a computer program that employs natural language processing, text analysis and computational linguistics to systematically identify, extract, quantify, and study affective states and subjective information in order to label submitted text according to one or several sentiments)).
		It would be obvious to one of ordinary skill in the art at the time before the effective filling date of the claimed invention to modify Taylor in view of Fieldman to incorporate the teaching of Eskamani. This would be convenient for providing techniques to determine a topic (Parag. [0002]).

Claim 16. 	Taylor in view of Fieldman, Ghods, and Eskamani discloses the computer program product of claim 14,    
Taylor further discloses wherein the assessing of the satisfaction level of the first user with a particular one of the new comments is based on an interaction of the first user with the particular one of the new comments (Parag. [0085] and Parag. [0096]; (The art teaches that a plurality of comments on a post are ranked using feedback and the feedback weights (i.e., satisfaction level). The client device (i.e., of the first user) shows comments on a post (i.e., from users). The comments may then be ordered in accordance with the ranking of the comment, where the ranking of the comment is determined at least in part by the user's feedback weight, which is based on satisfying a predetermined threshold)). 

Claim 17 	Taylor discloses a system comprising:  
a processor, a computer readable memory, and a computer readable storage medium; wherein the program instructions are stored on the computer readable storage medium for execution by the processor via the computer readable memory. (Parag. [0005]);  
program instructions to review previous content published by a first user on a digital publishing platform (Parag. [0089] and Parag. [0096]; (The art teaches that a plurality of comments on a post are ranked using feedback and the feedback weights (i.e., satisfaction level). The art teaches determining the feedback weight based on a correlation between a ranking of a comment and whether feedback provided by the respective user (i.e., user is identified) on the comment is either positive or negative));   
program instructions to identify particular users of the digital publishing platform, the particular users being users that have commented on the previous content published by the first user (Parag. [0006]; (The art teaches a method performed at a first user device. The first user device receives a plurality of comments on a post in an online service. The method further includes receiving feedback on respective comments of the plurality of comments from users of the online service, retrieving feedback weights for the users (i.e., users are being identified)));   
program instructions to identify correlated users, the correlated users being those particular users that have published a pertinent comment, the pertinent comment being a comment that pertains to a portion of the previous content that has a topic that is related to a topic of new content published by the first user (Parag. [0004], Parag. [0023], Parag. [0089] ;  
program instructions to assess a satisfaction level of the first user with each pertinent comment (Parag. [0089] and Parag. [0096]; (The art teaches that a plurality of comments on a post are ranked using feedback and the feedback weights (i.e., satisfaction level). The art teaches determining the feedback weight based on a correlation between a ranking of a comment and whether feedback provided by the respective user on the comment is either positive or negative));  
P201900613US0136 of 39program instructions to identify, based on the assessing, a set of users of the correlated users, each of the correlated users in the set of users having published a pertinent comment having a satisfaction level above a threshold (Parag. [0085] and Parag. [0096]; (The art teaches that a plurality of comments on a post are ranked using feedback and the feedback weights (i.e., satisfaction level). The client device shows comments on a post (i.e., from users). The comments may then be ordered in accordance with the ranking of the comment, where the ranking of the comment is determined at least in part by the user's feedback weight, which is based on satisfying a predetermined threshold));  
program instructions to notify the set of users that the first user has published the new content (Parag. [0023]; (The art teaches that the digital content that users interact with, in participating in an online service, is accessible through various features or entry points of the online service; the digital content is accessible and presented, to the users, via notifications sections for highlighting new/updates to digital content (i.e., notifying the users about the new publications from first user)));  
program instructions to detect new comments by the correlated users in the set of users, the new comments pertaining to the new content (Parag. [0004] and Parag. [0023]; (The art teaches providing new/update digital content. The art also teaches receiving comments ; 
program instructions to assess a satisfaction level of the first user with each new comment (Parag. [0085], Parag. [0089], Parag. [0096], and Parag. [0099]; (The art teaches that a plurality of comments on a post are ranked using feedback and the feedback weights (i.e., satisfaction level). The art teaches determining the feedback weight based on a correlation between a ranking of a comment and whether feedback provided by the respective user on the comment is either positive or negative. Further, the art teaches that the feedback weights for the users are periodically updated, and they are updated according to the frequency in which the user provides feedback. The comments are ordered in accordance with the ranking of the comment, where the ranking of the comment is determined at least in part by the user's feedback weight, which is based on satisfying a predetermined threshold)); and 
program instructions to update the set of users based on the satisfaction level of the first user with each new comment (Parag. [0085], Parag. [0096], and Parag. [0099]; (The art teaches that comments are ranked using feedback weights, which orders the users based on the feedback weights. Also, the art teaches that the feedback weights for the users are periodically updated (i.e., which changes the ranking; therefore, the users’ order). The comments are ordered in accordance with the ranking of the comment, where the ranking of the comment is determined at least in part by the user's feedback weight, which is based on satisfying a predetermined threshold)).  
Taylor doesn’t explicitly disclose: program instructions to determine topics of the previous content; program instructions to identify a portion of a post posted by the first user which needs commenting; and commenting on the portion of the post; program instructions to determine a specific topic of the post using latent dirichlet allocation (LDA) and natural language processing (NLP); the identifying comprising removing those correlated users whose pertinent comment is determined to not be helpful; and program instructions to qualify a set of users from the correlated users who are to be notified for commenting on the portion of the post based on the determined specific topic by monitoring comments of the correlated users in meeting an objective of satisfaction of the first user.


program instructions to identify a portion of a post posted by the first user which needs commenting; and commenting on the portion of the post (Parag. [0485] and Fig. 9; (The art teaches that student user desires to submit a post on the Interactive Study Wall relating to a specific mathematical problem. The Student user accesses an instance of the Interactive Whiteboard GUI 901 to graphically illustrate (e.g., at 922) a portion of steps for solving the mathematical problem (i.e., portion of a post pertaining to a specific topic).  In this particular example, it is assumed that the user accesses the whiteboard drawing tools 910 to draw various equations 922 on the whiteboard canvas 920. The user then intends to post the whiteboard drawing into a new discussion thread, which requests other users to review/confirm/comment (needs commenting) on whether (or not) the Student user's work/proposed solution is correct));
the identifying comprising removing those correlated users whose pertinent comment is determined to not be helpful (Parag. [0072]; (The art teaches that manual and/or automated mechanisms may be provided to identify and filter out unrelated, negative or derogatory comments/responses)).
It would be obvious to one of ordinary skill in the art at the time before the effective filling date of the claimed invention to modify Taylor to incorporate the teaching of Fieldman. This would be convenient for facilitating collaborative and social online communication (Parag. [0004]).
		Ghods discloses program instructions to qualify a set of users from the correlated users who are to be notified for commenting on the post based on the determined specific topic by monitoring comments of the correlated users in meeting an objective of satisfaction of the first user (Parag. [0030], Parag. [0058], Parag. [0060], Parag. [0067], Parag. [0081-0083]; (The art teaches that a collaboration platform allows multiple users or collaborators to access or collaborate efforts on work items such each user can see, remotely, edits, revisions, comments, or annotations being made to specific work items through their own user devices. The art teaches that recipients of an activity notification are selected based on criteria, for example, by the recipient selection module of the notification engine. The recipient selection module determines the recipient selection criteria based on user affiliation with the workspace, including, one or more of, member, invited collaborator and collaborator in the workspace. Such user affiliation can be tracked and managed by, for example, the collaboration manager of the .  
It would be obvious to one of ordinary skill in the art at the time before the effective filling date of the claimed invention to modify Taylor in view of Fieldman to incorporate the teaching of Ghods. This would be convenient for providing a streamlined collaboration and editing surrounding digital content and documents. (Parag. [0002]).
		Eskamani discloses program instructions to determine topics of the previous content; and program instructions to determine a specific topic of the post using latent dirichlet allocation (LDA) and natural language processing (NLP) (Parag. [0015] and Parag. [0019]; (The art teaches that comments are received through a variety of methodologies ranging from written comment cards to postings to social media, but ultimately, all of the comments are captured and stored in a database according to a specified schema for comment storage. The art teaches that a computing system supports the execution in memory thereof, of both a topic modeler, and a sentiment analysis engine. The topic modeler is a computer program adapted statistical modeling by discovering abstract topics that occur in a collection of documents. An LDA topic model is used to classify text in a document to a particular topic which then builds a topic per document model and words per topic model, modeled as Dirichlet distributions. The sentiment analysis engine, in turn, a computer program that employs natural language processing, text analysis and computational linguistics to systematically identify, extract, 
It would be obvious to one of ordinary skill in the art at the time before the effective filling date of the claimed invention to modify Taylor in view of Fieldman to incorporate the teaching of Eskamani. This would be convenient for providing techniques to determine a topic (Parag. [0002]).

Claim 18. 	Taylor in view of Fieldman, Ghods, and Eskamani discloses the system of claim 17,   
Taylor further discloses wherein the assessing of the satisfaction level of the first user with a particular one of the new comments is based on an interaction of the first user with the particular one of the new comments (Parag. [0085] and Parag. [0096]; (The art teaches that a plurality of comments on a post are ranked using feedback and the feedback weights (i.e., satisfaction level). The client device (i.e., of the first user) shows comments on a post (i.e., from users). The comments may then be ordered in accordance with the ranking of the comment, where the ranking of the comment is determined at least in part by the user's feedback weight, which is based on satisfying a predetermined threshold)).  

Claim 20. 	Taylor in view of Fieldman, Ghods, and Eskamani discloses the system of claim 17,  
Taylor further discloses the system further comprising: 
program instructions to assess an P201900613US0137 of 39aggregate satisfaction level of the first user, the aggregate satisfaction level being a conglomeration of the satisfaction levels of the first user with each new comment (Parag. [0085] and Parag. [0096]; (The art teaches that a plurality of comments on a post are ranked using feedback and the feedback weights (i.e., satisfaction level). The client device shows comments on a post (i.e., from users). The comments may then be ordered in accordance with the ranking of the comment, where the ranking of the comment is determined at least in part by the user's feedback weight, which is based on satisfying a predetermined threshold)); 
wherein the updating of the set of users is repeated until the aggregate satisfaction level exceeds an aggregate threshold (Parag. [0085] and Parag. [0099]; (The art teaches that the .

Claim 15 is rejected under 35 U.S.C. 103 as being unpatentable over Taylor et al. (Pub. No. US 2018/0197109), hereinafter Taylor, in view of Fieldman (Pub. No. US 2017/0039867), in view of Ghods et al. (Pub. No. US 2012/0192086), hereinafter Ghods, in view of Eskamani et al. (Pub. No. US 2020/0257762), hereinafter Eskamani, and in view of Vickrey et al. (Pub. No. US 2017/0295249), hereinafter Vickrey.

Claim 15. 	Taylor in view of Fieldman, Ghods, and Eskamani discloses the computer program product of claim 14,     
Taylor further discloses the computer-implemented method further comprising program instructions executable by a computing device to cause the computing device to review the previous content published by the first user on the digital publishing platform (Parag. [0089] and Parag. [0096]; (The art teaches that a plurality of comments on a post are ranked using feedback and the feedback weights (i.e., satisfaction level). The art teaches determining the feedback weight based on a correlation between a ranking of a comment and whether feedback provided by the respective user (i.e., user is identified) on the comment is either positive or negative)). 
The combination doesn’t explicitly disclose: determine topics of the previous content, wherein the pertinent comment is a comment that pertains to a portion of the previous content that has a topic that is related to a topic of the new content published by the first user. 
		However, Vickrey discloses: determine topics of the previous content (Parag. [0034]; (The art teaches that the online system includes a topic extraction engine, which identifies one or more topics associated with objects in the content), wherein the pertinent comment is a comment that pertains to a portion of the previous content that has a topic that is related to a topic of the new content published by the first user (Parag. [0037]; (The art teaches determining that a user is part of an audience based on the actions of the user in the online system, such as commenting on certain content items posted. For example, if the user engages .
It would be obvious to one of ordinary skill in the art at the time before the effective filling date of the claimed invention to modify the combination to incorporate the teaching of Vickrey. This would be convenient to allow users of an online system to easily communicate information about themselves to others and share content with other users (Parag. [0002]).

Claim 19 is rejected under 35 U.S.C. 103 as being unpatentable over Taylor et al. (Pub. No. US 2018/0197109), hereinafter Taylor, in view of Fieldman (Pub. No. US 2017/0039867), in view of Ghods et al. (Pub. No. US 2012/0192086), hereinafter Ghods, in view of Eskamani et al. (Pub. No. US 2020/0257762), hereinafter Eskamani, and further in view of Brown et al. (Pub. No. US 2016/0030834), hereinafter Brown. 

Claim 19. 	Taylor in view of Fieldman, Ghods, and Eskamani discloses the system of claim 18,  
The combination doesn’t explicitly disclose wherein the interaction comprises a response by the first user, an indication of the response being received by the computing device as output from a user device used by the first user to review the particular one of the new comments.
However, Brown discloses wherein the interaction comprises a response by the first user, an indication of the response being received by the computing device as output from a user device used by the first user to review the particular one of the new comments (Parag. [0152- 0163]; (The art teaches capturing actions of a user’s responses to content in an online environment through sensor detected motion and sensor detected dilation of pupils (i.e., visible response detected by an image capturing device; the user uses his/her device to connect to a social network))).
It would be obvious to one of ordinary skill in the art at the time before the effective filling date of the claimed invention to modify the combination to incorporate the teaching of Brown. This would be convenient in improving the user engagement, experience and outcomes (Abstract).
Conclusion
		The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. Srinivasan et al. (US 2016/0004410) – Related art in the area of a social networking system (Parag. [0069], the abstracted users and content information 608 can be abstracted information about users that are related to the notification and the content of the notification. In some implementations, this includes different usernames and some sample text. For example, the abstracted users and content information 608 could be the last three people that responded to the post and the topic of the post. Even more specifically, for the first menu/notification item 604a, the users that have commented on the post are Charlie, Bob and Alice and the sample text is an abstract of the topic of the post).
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ABDELBASST TALIOUA whose telephone number is (571)272-4061.  The examiner can normally be reached on Monday-Thursday 7:30 am - 5:30 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, William Trost can be reached on 571-272-7872.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/A.T./Examiner, Art Unit 2442   

/WILLIAM G TROST IV/Supervisory Patent Examiner, Art Unit 2442